Dissenting Opinion by
Pkice, J.:
The majority opinion states the sole issue to be whether the equitable owner or the legal owner of a property is responsible for the payment of a municipal sewer lien, where the contract of sale is silent as to this question. To my view such a statement assumes an incorrect conclusion, i.e., the contract of sale is silent as to this question, and, therefore, leads the majority to an erroneous result.
The installment-purchase agreement provided for a consideration of $30,000, with a down payment of $3,000, and payment of the balance of $27,000 in monthly installments within ten (10) years from June 1,1966, with interest at six percentum per year. The appellant-vendor agreed, upon payment of the principal sum and interest, to deliver to the appellees-vendees a good and sufficient deed for the premises conveying a good and marketable title, free from all encumbrances and containing a covenant of special warranty. The specific language used to describe this promise to convey is “a good and sufficient Deed for the proper conveying and as*538suring of a good and marketable title in and to the said premises in fee simple, free from all encumbrances and dower or right of dower, conveyance to contain the usual convenant of Special Warranty.”
In my view this agreement contains express provisions that control the outcome of the case and the appellant-vendor must pay the lien of $2,970.
Where the parties, as here, have expressly set the terms of their agreement regarding marketability of title and a conveyance free from all encumbrances, the doctrine of equitable conversion is not applicable and was properly rejected by the lower court.
For exactly the same reason, the Act of May 16, 1923, P. L. 207, §9, as amended 53 P.S. §7143, is not applicable.
It is true that the parties have stipulated in paragraph 8 of their case stated that: “8. The Agreement of Sale, attached hereto and marked Exhibit ‘A’ contains no provisions for payment of municipal claims or improvements subsequent to May 3, 1966.” Obviously, the Agreement did not specifically mention this matter, but such a stipulation cannot be construed to bar the appellee-vendees from the correct interpretation of the Agreement. The parties do not so argue, the lower court did not so hold, and I disagree with its use as a point in the majority opinion. Indeed, the appellant’s brief concedes this point in its statement, “The agreement was silent as to the obligation for payment of benefits accruing from municipal improvements and was not recorded by either party.”
I further agree with the lower court that this case should be controlled by this Court’s decision in Barlett v. Beverly School Land Company, 170 Pa. Superior Ct. 307, 85 A. 2d 873 (1952), which is directly contrary to the majority holding. The fact that such ease involved the use of evidence extrinsic to the written agreement to determine the intent of the parties does not change *539its basic holding that: “The vendor in an agreement of sale embracing a covenant to convey free of encumbrances is obliged to deliver a deed for land that is free of liens for taxes or municipal improvements at the time when the deed is delivered.”
Barlett v. Beverly School Land Company, supra, also specifically rejects the application of the Act of May 16, 1923, supra, since the parties are free to otherwise agree.
I would affirm the judgment of the lower court.
Watkins, P. J., joins in this dissenting opinion.